Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/13/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (20120206031), in view of Park (20160027718)


    PNG
    media_image1.png
    327
    558
    media_image1.png
    Greyscale

Claim 1. Hiroki teaches a display device (par. 61 teaches the structure is a display device) comprising: 
a first substrate (please see the multiplicities of 108) including at least one first opening part (please see the multiple the viaholes 112 filled with via material, par. 69); 
an EL element (101) disposed on the first substrate; 
at least one first heat dissipation layer (par. 69 teaches that 112 work to increase dissipation; please note the multiplicity of them) disposed in the at least one first opening part; 
an insulation layer (please see the multiplicities of 108) disposed under the first substrate and including at least one second opening part (please see the multiple the viaholes 112 filled with via material, par. 69) overlapping the at least one first opening part (see the viaholes 112 overlapping each other); and 
a second heat dissipation layer (par. 69 teaches that 112 work to increase dissipation; please note the multiplicity of them) disposed in the at least one second opening part.
Hiroki fails to teach:
a pixel disposed on the first substrate
Park teaches an display device having a pixel structure adjacent to a heat dissipating structure (fig. 3 and 5).  Using a pixel structure in displays allows for increased controllability of emittance.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize the teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Claim 2. Hiroki teaches a display device of claim 1, wherein the second heat dissipation layer is disposed under the first substrate and overlaps the insulation layer (please see figure above).
Claim 3. Hiroki teaches a display device of claim 2, wherein the second heat dissipation layer contacts the at least one first heat dissipation layer in the at least one second opening part (please see figure above).)
Claim 4. Hiroki teaches a display device of claim 2, wherein the second heat dissipation layer is disposed to have a step structure on a bottom surface of the insulation layer under the at least one first heat dissipation layer (please see figure above); further, please see derivaitons in figs. 1A-1C, 3, 4a-4c, 5).
Claim 5. Hiroki teaches a display device of claim 1, wherein the at least one first heat dissipation layer has a greater thickness than a thickness of the second heat dissipation layer (please see the top viahole fillings having greater horizontal thickness than the lower viahole materials).
Claim 6. Hiroki teaches a display device of claim 1, further comprising: an etching stop layer disposed between the first substrate and the pixel (the top ILD 108 layers and top metal layers 107 act as etchant protectants to lower layers).
Claim 7. Hiroki teaches a display device of claim 6, wherein the at least one first heat dissipation layer, the second heat dissipation layer, and the etching stop layer comprise a metal material (the top ILD 108 layers and top metal layers 107 act as etchant protectants to lower layers).
Claim 8. Hiroki teaches a display device of claim 1, wherein in a plan view, the at least one first opening part, the at least one second opening part, and the at least one first heat dissipation layer have a circular shape, a polygonal shape, or an elliptical shape (viaholes are known to have a circular/elliptical shape).
Claim 9. Hiroki/Park teaches a display device of claim 1, wherein the pixel comprises: a light emitting area; and a non-light emitting area adjacent to the display area, in a plan view, the at least one first heat dissipation layer overlaps the light emitting area (the combination of these prior art teach this aspect, the viaholes clearly being under the EL).
Claim 11. Hiroki display device of claim 1, wherein the at least one first opening part comprises a plurality of first opening parts, the at least one second opening part comprises a plurality of second opening parts, and the at least one first heat dissipation layer comprises a plurality of first heat dissipation layers (please see rejection for claim 1 and figure above). 

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894